DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to amendments/arguments filed on 10/15/2021.
Claims 1-3, 5-13, and 15-20 are currently pending in this application.  
The IDS filed on 06/04/21, 09/23/21, and 11/0221 have been accepted.   


Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection.  
See amended rejection below.  


Claim Rejections - 35 USC § 101
The prior 101 rejections have been withdrawn in response to applicant’s amendments and arguments.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 5, 7, 12, 13, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 6, 8, 9, 12-14, 18, and 19 of copending Application No. 16/129,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward the same invention but implemented by different sides (client vs server side).  Other than receiving/sending being swapped, the limitations remain the same and are directed toward the same invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Shulman et al. US Patent Application Publication 2017/0032382 (hereinafter Shulman), in view of Maher et al. US Patent Application Publication 2014/0282974 (hereinafter 

As per claim 1, Shulman teaches a method comprising: capturing, by an imaging device of an end-user computing device, input from an electronic tag of a physical asset (abstract, figure 1, paragraph 5, paragraph 18 with mobile device scanning tag); generating, by the end-user computing device, supplemental digital data associated with the input, wherein the supplemental digital data comprises a tiem of the capturing the input (paragraphs 24, 26, and throughout; mobile device may generate unique identifier using mobile device and tag code; mobile device may also generate location and time information associated with tag scan; see also paragraph 30-31 with other data; see further paragraph 35 with other data); transmitting, by the end-user computing device and to an authentication and digital assets server, the input and supplemental digital data (paragraph 5 and 18 with transmitting information; see Figure 1 with transmitting data from mobile device to server; see also paragraph 50 with communication details); receiving, by the end-user computing device and from the authetniation and digital assets server, authentication results for the physical asset (paragraph 5 with confirmation communicated back to mobile device; see also paragraph 42); wherein the authentication results are based upon determining that a profile of an authenticating user comprises historical interactions of the authenticating user and includes successful authentication of a physical asset in the past (paragraphs 35-37 and 107, wherein authentication is provided if authentication is from same user as originally or previously registered); and displaying, by the end-user computing device, the authentication results 
Although Shulman teaches utilizing capturing the time of input, Shulman, in the same embodiment, does not explicitly teach that the authentication results are based upon determining that the capturing the input was within a predetermined time interval.  However, providing authentication results based upon a predetermined time interval would have been obvious.  For example, see Maher (paragraph 151 with checking authentication based on tiem period to see if authentication is fresh).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maher with Shulman.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by preventing theft and fraud (paragraph 9 of Maher). 
The Shulman combination does not expliciation teach wherein the digital asset includes an indication of a time window of eligibility for claiming, wherein the time window is a game day or a halftime of a currently ongoing game.  However, utilizing time windows to claim digital assets is notoriously well known in the art.  For example, see Chen (paragraph 30, 46, and throughout, wherein digital contact may be restricted to be downloaded during a specific time window; time window may be any criteria, such as a license or other choice; obvious to one of 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with the Shulman combination.  One of ordinary skill in the art would have been motivated to perform such an addition to allow content to be delivered based on multiple factors (paragraph 9 of Chen). 

As per claim 2, Shulman teaches wherein the electronic tag comprises one of a RFID tag, a QR tag, or an NFC tag (paragraphs 20 such as RFID, NFC, or paragraph 19 with QR).
As per claim 3, Shulman teaches wherein the input comprises a unique identification number associated with the electronic tag (paragraph 5 with unique tag code associated with tag).
As per clam 5, Shulman teaches wherein the input supplemental digital data comprises a location of the end-user computing device during the capturing the input (paragraph 26 with location information).
As per claim 6, Shulman teaches displaying the one or more digital assets (paragraph 41, 42, 108 with sending coupon codes or promotional discount codes).  Shulman does not explicitly teach displaying an image of each digital asset of the one or more digital assets and displaying a date associated with each digital asset of the one or more digital assets.  However, this would have been obvious.  As Shulman teaches displaying assets such as coupons and promotions, it would have been obvious to one of ordinary skill in the art that each coupon and 
As per claim 7, Shulman teaches wherein a first digital asset of the one or more digital assets comprises an overlay (paragraph 76, with providing overlaying pop-up after scanning a tag). 
	Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 6 above. 
	Claim 19 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 20 is rejected using the same basis of arguments used to reject claim 2 above. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Shulan combination as applied above, and further in view of Xu US Patent Application Publication 2015/0105153 (hereinafter Xu).
As per claim 8, Shulman teaches receiving a user selection of a digital asset (paragraph 58, with selecting result of scan or other information, such as product and brand), and transmitting the overlaid image to a social media platform (paragraph 58 with sharing the scan/image on social media).  However, Shulman as modified does not explicitly tach capturing, 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Shulman combination with Xu.  One of ordinary skill in the art would have been motivated to perform such an addition to aggregate data and to provide that data on social networking platforms (paragraph 11 of Xu). 
	Claim 16 is rejected using the same basis of arguments used to reject claim 8 above. 

Claims 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Shulman combination as applied above, and further in view of Skirpa et al. US Patent Application Publication 2012/0010995 (hereinafter Skirpa).
	As per claim 9, Shulman as modified does not explicitly teach generating, by the end-user computing device, asset interaction event data associated with the first digital asset, and transmitting, by the end-user device and to the authentication and digital assets server, the asset interaction event data.  However, generating asset interaction event data and retrieving this information by a server is notoriously well known and would have been obvious.  For example, see Skirpa (paragraph 237, 242, and throughout wherein advertisement interaction is tracked and retrieved by servers).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Shulman combination with SKirpa.  Shulman and 
	As per claim 10, it would have been obvious over the Shulman combination to receive, by the end-user computing device and from the authentication and digital assets server, data for one or more additional assets, and displaying, by the end-user computing device, the data for one or more additional assets (Skirpa paragraphs 243 and throughout with providing targeted advertising of related products).
	As per claim 11, it would have been obvious over the Skirpa combination wherein the one or more additional assets comprise a physical asset, and the data for one or more additional assets comprises a location where a user may retrieve the physical asset (Skirpa paragraph 243, with providing an advertisement for related item on a webpage; see paragraph 237, 239, and throughout wherein advertisements/links can be clicked and thus provides a location where an asset may be retrieved)   
	Claim 17 is rejected using the same basis of arguments used to reject claim 9 above. 
	Claim 18 is rejected using the same basis of arguments used to reject claim 11 above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495